Waties, J.
overruled the exceptions The question is, whether the light on which this action is brought, is an as* signed light, or an original right. If the former, this action cannot be maintained. If the latter, it is regularly brought 5 for, in such a case, it is a new contract; and I think the latter is evident from the transaction. The only case which contradicts it, is one cited from Finer; which, in my opinion, is neither good law or good sense.- A man-may surely make what contract he pleases ; and the defendants agreed to waive their equity (if any they had) in the original, by entering into.a new contract. This they surely had a fight to do, and must now be bound by it. The case of Bay and Frazer is very strong. It did not decide between the obligor and obligee, but between the assignor and assignee. This, therefore, being an original right, and not-an assigned one, no equity between the original parties cas be set up against the present plaintiffs’ claim.-
The jury found for the plaintiffs--